400 F.2d 678
CHENG FU SHENG, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.LIN FU MEI, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 22055.
No. 22056.
United States Court of Appeals Ninth Circuit.
September 3, 1968.
Certiorari Denied January 20, 1969.

See 89 S. Ct. 690.
Fallon, Hargreaves & Bixby, San Francisco, Cal., for petitioners.
Cecil Poole, U. S. Atty., Stephen M. Suffin, San Francisco, Cal., Joseph Sureck, Regional Counsel, INS, San Pedro, Cal., for respondent.
Before HAMLIN and MERRILL, Circuit Judges, and WHELAN, District Judge.
PER CURIAM:


1
Both petitioners seek review of an order of the Immigration and Naturalization Service, entered May 3, 1968, denying discretionary relief under § 244 (a) (1) of the Immigration and Nationality Act, 8 U.S.C. § 1254(a) (1), and the withholding of deportation to the Republic of China in Formosa under § 243(h) of the Act, 8 U.S.C. § 1253(h).


2
Their claim to the Service was that they would, if returned to Formosa, be persecuted for their political opinions. The Service refuted their claims and the testimony of their expert witnesses with a letter from the State Department stating in effect that on the basis of information available it was not considered likely that the petitioners would be subjected to political persecution if deported to Formosa, but that they might well be prosecuted for violation of the Armed Forces Criminal Code of the Republic of China. The Board of Immigration Appeals found on the record that the evidence "does not sustain a finding of persecution within § 243(h), either upon the merits or as a matter of discretion." The record sustains that holding. Kasravi v. INS, 400 F.2d 675 (9th Cir. July 23, 1968); Hosseinmardi v. INS, 391 F.2d 914 (9th Cir. 1968).


3
Other than the claim of persecution no showing of hardship was made to support a claim for discretionary relief under § 244(a) (1).


4
Affirmed.